Citation Nr: 9907961	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  96-27 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for service-connected 
left wrist disability, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1948 to 
February 1954, and from May 1954 to October 1960.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a May 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which granted a compensable rating of 10 
percent for service-connected left wrist fracture with 
traumatic arthritis.  In July 1996, the veteran submitted his 
notice of disagreement, a statement of the case was issued, 
and the veteran filed his substantive appeal.  Initially, the 
veteran requested a personal hearing before a member of the 
travel Board, but later withdrew his request.  In March 1997, 
the veteran appeared and testified before a hearing officer 
at the RO. 

By rating action of November 1997, an increased evaluation of 
20 percent was assigned.  As a 20 percent evaluation is not 
the maximum rating available for this disability, the appeal 
continues.  AB v. Brown, 6 Vet. App. 35 (1993).


REMAND

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, 
VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998).  From a careful 
review of the evidence in this case, the Board has determined 
that there is additional development that must be completed 
by the RO in order to fulfill this statutory duty prior to 
appellate review of the veteran's claim. 

At this point, the medical evidence is not clear with regard 
to the nature of the veteran's left wrist disability.  The 
Board points out that questions involving the presence of 
disease involve diagnostic skills and are within the realm of 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

On VA examination of April 1996, the examiner noted that the 
x-ray study of the hand showed arthritic changes of the left 
wrist, and diagnosed status post fracture of the left wrist 
with traumatic arthritis.  However, the x-ray report 
indicates that there was a small cyst seen within the 
scaphoid of the left wrist.  Other treatment records indicate 
that there is degenerative joint disease of the left wrist.  
On VA examination of May 1997, the examiner reported that the 
x-ray of the left hand/wrist was negative, and further noted 
that there was no recent fracture or dislocation, and no 
evidence of arthritis.  The films were normal.  With regard 
to the peripheral nerves, the examiner suggested that the 
veteran undergo a work up for carpal tunnel syndrome in order 
to explain his neurologic deficits and pain syndrome.  

In this case, the discrepancy in the findings noted in 1996 
and 1997 may affect the rating of this disability.  Service 
connection is currently in effect for a left wrist 
disability, rated 20 percent disabling under the provisions 
of 38 C.F.R. Part 4, Diagnostic Code 8699-8615 (1998).  
Diagnostic Code (DC) 8615 contemplates neuritis of the median 
nerve.  However, the veteran's left wrist disability had been 
previously rated as traumatic arthritis under DC 5010, when 
the compensable evaluation of 10 percent was assigned by the 
May 1996 rating decision.  Therefore, it is essential to 
determine the nature of this disability, particularly the 
question of whether it involves one or both of the 
disabilities contemplated by DCs 8615 and 5010.  

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held 
that a veteran could be rated separately for a disability 
involving a scar, disfigurement, and muscle injury, where 
none of the symptomatology for any of the conditions was 
duplicative or overlapping with the symptomatology of the 
other conditions.  The ratings could then be combined.  This 
case might be similar to Esteban, since the veteran's left 
wrist disability may involve arthritis and a neurological 
problem, which may produce separate and distinct 
symptomatology. 

The Board points out that if it is determined that the 
disability involves arthritis, there are additional 
considerations. weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court held that a diagnostic code based on 
limitation of motion does not subsume 38 C.F.R. §§ 4.40 and 
4.45, and that the rule against pyramiding set forth in 38 
C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over a period of time.

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claims, the case is REMANDED to the 
RO for the following action:

1.  The RO should obtain any current VA 
and non-VA records of treatment for the 
service-connected left wrist disability.  
Non-VA records are to be obtained after 
securing the necessary release.  Once 
secured, the records should be associated 
with the claims folder.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his service-connected left 
wrist disability.  Particularly, the 
examiner should determine if the 
disability has a neurological component, 
as well as arthritis, and if so, whether 
such component is wholly sensory or 
involves sensory and motor functions.  
The examiner should identify the 
manifestations of each component 
attributed to the disability.  Such tests 
as the examining physician deems 
necessary should be performed.  

3.  If the examiner determines that the 
disability involves arthritis, then the 
examination should include complete 
observations of the range of motion of 
the affected area.  All findings should 
be reported.  The examiner should also be 
asked to determine whether the left wrist 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and if feasible, these 
determinations should be expressed in 
terms of the degree of additional ranges 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or repeated use 
over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional ranges of motion loss due to 
pain on use or during flare-ups.  The 
examiner should also record any objective 
displays of pain.  The examiner should 
identify manifestations of the veteran's 
service-connected disability and 
distinguish those manifestations from any 
coexisting nonservice-connected 
disabilities.  The claims folder must be 
made available to the examiner for review 
before the examination.

4.  If it is determined that arthritis 
is a component of this disability, then 
the claim should be adjudicated in light 
of DeLuca v. Brown, 8 Vet. App. 202 
(1995), and consideration should be 
given to the provisions of 38 C.F.R. 
§§ 3.321(b), 4.40, 4.45 (1998).  The RO 
should also consider Esteban v. Brown, 6 
Vet. App. 259 (1994), and determine 
whether the findings warrant the 
assignment of a separate rating for each 
component of the disability. 

5.  The RO should adjudicate the claim 
of entitlement to an increased rating 
for service-connected left wrist 
disability.  If the determination 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case that 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  The veteran 
and his representative should be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain additional information and to afford the 
veteran due process of law. The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

